Case: 15-10382    Date Filed: 09/30/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10382
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 3:90-cr-00084-HES-JRK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

VINCENT LAVETT ALLEN,
Pork Chop,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (September 30, 2015)

Before TJOFLAT, WILSON and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 15-10382     Date Filed: 09/30/2015   Page: 2 of 2


      John Badalamenti, appointed counsel for Vincent Lavett Allen, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

revocation of Allen’s supervised release and his sentence are AFFIRMED.




                                          2